DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received May 9, 2022:
Claims 1-21 are pending.
The previous claim objections have been withdrawn in light of the amendment.
The previous prior art rejection is maintained.  Thus, the action is final.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 8-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0093775 (Hardman et al.) in view of US 2007/0184349 (Yasuda et al.), US 2014/0120386 (Jagannathan ‘386), and US 2012/0248383 (Atanassova et al.).
	As to claim 1, Hardman et al. teach a lead-acid storage battery comprising: one or more cell elements (lead-acid cells, para 0073), the one or more cell elements comprising: a positive electrode (positive plate, para 0073), a negative electrode, the negative electrode having a negative substrate (e.g. grid) and a negative active mass on the negative substrate, wherein the negative active mass comprises a leady oxide, an organic 15expander, barium sulfate, and conductive carbon having surface area of at least 250 m2/g (fits claimed surface area) (para 0053-0057, 0060, 0063), and an absorbent glass mat (AGM) separator between the positive electrode and the negative electrode, and an electrolyte (para 0073).  Examples of the organic expander include wood flour, pulp, and wood products, which are natural products (para 0033).  Accordingly, the claim language regarding the expander is met, as the synthetic organic expander material is not required (claim language in alternative with natural organic expander).  (Note : AGM is understood in the art to be an absorbent/absorbed glass mat; Jagannathan ‘386 is relied upon as an evidentiary reference to show the common acronym as set forth; see para abs.)
	Hardman et al. do not teach (a) a container with a cover, the container including one or more compartments (wherein one or more cell elements are in the one or more compartments, and the electrolyte is within the container), and 20one or more terminal posts extending from the container or the cover and electrically coupled to the one or more cell elements, (b) the presence of at least a second conductive carbons (to have a plurality of conductive carbons), wherein each of the plurality of conductive carbons have a surface area greater than 100 m2/g, (c) the positive electrode, having a positive substrate 10and a positive electrochemically active material on the positive substrate, and (d) that the barium sulfate is a present as fine particles.
	With respect to (a), Yasuda et al. teaches a general structure of the lead acid battery including a container [29] with a cover [32], the container including one or more compartments (to house one or more cell elements, wherein electrolyte is therein) and one or more terminal posts (positive terminal [33], negative terminal [34]) extend from the container or cover and electrically coupled to the one or more cell elements (via respective poles (i.e. [26]), straps [24, 25], and connectors (i.e. [27]) (fig. 1; para 0028-0031).  The combination of a cell (e.g. that of Hardman et al.) within a known battery container (e.g. that of Yasuda et al.) would yield the predictable result of providing an operable battery structure.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine a known cell (e.g. that of Hardman et al.) within a known battery container (e.g. that of Jagannathan), as the combination would yield the predictable result of providing an operable battery structure.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	With respect to (b), Jagannthan ‘386 teaches having a carbon additive, including singular or combinations (such as carbon black and activated carbon) (para 0029).  Additionally, the carbon additive(s) can have surface areas from 250-550 m2/g or 1000-2000 m2/g (both surface areas overlap that of Hardman’s as well as fall within the claimed surface area), or combinations thereof (para 0032, 0034-0035).  Substituting a carbon additive (singular, surface area of 250 m2/g or higher, as appreciated by both Hardman and Jagannthan ‘386) with another (a combination/plurality, i.e. two, surface areas from 250-550 m2/g or 1000-2000 m2/g, as in surface areas from 250-550 m2/g or 1000-2000 m2/g, as appreciated by Jagannthan ‘386) would yield the predictable result of acting as a carbon additive within a lead-acid battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute a carbon additive with a surface area of 250 m2/g or higher with a combination/plurality (i.e. two) carbon additives one with a surface area of 250-550 m2/g and the other with a surface area of 1000-2000 m2/g, as the substitution would yield the predictable result of acting as a carbon additive within a lead-acid battery.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the number of types of carbon additives (i.e. to have a plurality) while retaining the surface area set forth by the singular carbon additive, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Also see MPEP §2144.04(VI)(B).  This is supported by Jagannthan ‘386’s teaching of para 0032, 0034-0035).
	With respect to (c), Atanassova et al. teaches the general structure of a positive electrode - positive substrate (grid/metal plate) 10and a positive electrochemically active material on the positive substrate (para 0003).  The combination of a cell (e.g. that of Hardman et al.) within a known positive electrode structure (e.g. that of Atanassova et al.) would yield the predictable result of providing an operable battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine a known positive electrode structure (e.g. that of Atanassova et al.) within a known battery (e.g. that of Hardman et al., has a positive electrode but not specification to the structure), as the combination would yield the predictable result of providing an operable battery.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	With respect to (d), Atanassova et al. teaches that barium sulfate should be present in very small in particle size (0.5-5 micrometers) (para 0025).  The motivation for having fine barium sulfate is to implant a very large number of small seed crystals in the negative active material which ensures that lead sulfate crystals growing thereon are small and of uniform size so that they are easily converted to lead active material when the plate is charged (para 0025).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use a fine barium sulfate in order to implant a very large number of small seed crystals in the negative active material, which ensures that lead sulfate crystals growing thereon are small and of uniform size so that they are easily converted to lead active material when the plate is charged.
	As to claim 5, Hardman et al. teaches examples of the organic expander include wood flour, pulp, and wood products, which are natural products (para 0033).  Accordingly, the claim language regarding the expander is met, as the synthetic organic expander material is not required, and thus limitations regarding the synthetic organic expander material does not provide further limitations when the prior art meets the natural organic expander material option (claim language in alternative with natural organic expander in independent claim 1).  
	As to claim 8, although Hardman et al. does not mention a resistance increase (approximately 15 percent over 8000 battery cycles, as claimed), this characteristic would either (a) be expected, or (b) be obvious.
With respect to (a): The reason that the characteristic is expected is that the same battery as claimed has been rendered obvious.  Accordingly, this characteristic of the battery would be expected.
With respect to (b): If it is shown that the characteristic is not present, than any differences would be small, such that obviousness would exist (as the claimed battery is rendered obvious by the prior art and at the very least should have similar characteristics).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)).  Also see MPEP §2144.05(I).
	With respect to claim 9, although Hardman et al. does not mention a C20 discharge capacity at 25 degrees Celsius (ranging from approximately 75 Ah at 1 week to approximately 70 Ah at 18 weeks), this characteristic would either (a) be expected, or (b) be obvious.
With respect to (a): The reason that the characteristic is expected is that the same battery as claimed has been rendered obvious.  Accordingly, this characteristic of the battery would be expected.
With respect to (b): If it is shown that the characteristic is not present, than any differences would be small, such that obviousness would exist (as the claimed battery is rendered obvious by the prior art and at the very least should have similar characteristics).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)).  Also see MPEP §2144.05(I).
	As to claim 10, although Hardman et al. do not specifically mention a charge 1acceptance (at 90 percent state of charge, a range of approximately 200 A at 1 seconds to approximately 70 - 80 A at 60 seconds: at 80 percent state of charge, a range of approximately 200 A at 1 seconds to approximately 120 - 130 A at 60 seconds: 20at 70 percent state of charge, a range of approximately 200 A at 1 seconds to approximately 160 to 170 A at 60 seconds: at 60 percent state of charge. a range of approximately 200 A at 1 seconds to approximately 190 to 200 A at 60 seconds), this characteristic would either (a) be expected, or (b) be obvious.
With respect to (a): The reason that the characteristic is expected is that the same battery as claimed has been rendered obvious.  Accordingly, this characteristic of the battery would be expected.
With respect to (b): If it is shown that the characteristic is not present, than any differences would be small, such that obviousness would exist (as the claimed battery is rendered obvious by the prior art and at the very least should have similar characteristics).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)).  Also see MPEP §2144.05(I).
	As to claim 11, Hardman et al.’s invention is drawn towards improving dynamic charge acceptance (para 0003, 0062).  Although a dynamic 25charge acceptance of greater than 0.6 A/Ah is not mentioned, this characteristic would either (a) be expected, or (b) be obvious.
With respect to (a): The reason that the characteristic is expected is that the same battery as claimed has been rendered obvious.  Accordingly, this characteristic of the battery would be expected.
With respect to (b): If it is shown that the characteristic is not present, than any differences would be small, such that obviousness would exist (as the claimed battery is rendered obvious by the prior art and at the very least should have similar characteristics).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)).  Also see MPEP §2144.05(I).
	As to claim 12, Hardman et al.’s invention is drawn towards improving dynamic charge acceptance (para 0003, 0062).  Although a dynamic 25charge acceptance of greater than 0.7 A/Ah is not mentioned, this characteristic would either (a) be expected, or (b) be obvious.
With respect to (a): The reason that the characteristic is expected is that the same battery as claimed has been rendered obvious.  Accordingly, this characteristic of the battery would be expected.
With respect to (b): If it is shown that the characteristic is not present, than any differences would be small, such that obviousness would exist (as the claimed battery is rendered obvious by the prior art and at the very least should have similar characteristics).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)).  Also see MPEP §2144.05(I).
	As to claim 13, although Hardman et al. do not mention recuperation (Amp Hour/s) (of between 0.020-0.025), this characteristic would either (a) be expected, or (b) be obvious.
With respect to (a): The reason that the characteristic is expected is that the same battery as claimed has been rendered obvious.  Accordingly, this characteristic of the battery would be expected.
With respect to (b): If it is shown that the characteristic is not present, than any differences would be small, such that obviousness would exist (as the claimed battery is rendered obvious by the prior art and at the very least should have similar characteristics).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)).  Also see MPEP §2144.05(I).
	As to claim 14, although Hardman et al. do not specifically mention a charge acceptance (of approximately 0.02 Ah/s, a normalized recuperation time of approximately 220 seconds, a normalized charged Ahi of approximately 5, and a normalized CO2 savings of greater than 2 CO2/km), this characteristic would either (a) be expected, or (b) be obvious.
With respect to (a): The reason that the characteristic is expected is that the same battery as claimed has been rendered obvious.  Accordingly, this characteristic of the battery would be expected.
With respect to (b): If it is shown that the characteristic is not present, than any differences would be small, such that obviousness would exist (as the claimed battery is rendered obvious by the prior art and at the very least should have similar characteristics).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)).  Also see MPEP §2144.05(I).
	As to claim 15, although Hardman et al. does not mention CO2 reduction ( Cbattery delivers approximately 2.2g/km CO2 reduction), this characteristic would either (a) be expected, or (b) be obvious.
With respect to (a): The reason that the characteristic is expected is that the same battery as claimed has been rendered obvious.  Accordingly, this characteristic of the battery would be expected.
With respect to (b): If it is shown that the characteristic is not present, than any differences would be small, such that obviousness would exist (as the claimed battery is rendered obvious by the prior art and at the very least should have similar characteristics).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)).  Also see MPEP §2144.05(I).
As to claim 16, Hardman et al. teach that the dynamic charge acceptance (DCA) is at least greater than two times (at least 100% improvement) an industry average (standard prior art battery) (para 0062).
Although Hardman et al. does not specifically recite the industry average/standard prior art battery, an industry standard/standard prior art battery should be the same or at the very least close (as these are standards/what know batteries operate at).  Accordingly, two times the industry average of approximately 0.22A/Ah would either be (a) expected or (b) obvious.
With respect to (a):  In the case the industry standards are the same, Hardman et al.’s teaching of 100% improvement (two times) would read on the claim language.
With respect to (b): If slight differences in industry averages exist, then at the very least the teaching of 100% improvement over Hardman’s standard would be close to two times above an industry average of approximately 0.22 A/Ah.  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990))  Also see MPEP §2144.05(I).
	As to claim 17, Hardman et al. teaches that their battery has improved performance in DCA (dynamic charge acceptance) and life cycle, while maintaining/improving cold crank ability and/or decreasing water loss (para 0003, 0060).  This constitutes 10endurance (improved life cycle), high charge acceptance (improved dynamic charge acceptance), high current performance, and high capacity (the latter two indicated by (1) maintained/improved cold crank ability and (2) by decreased water loss, which indicates less depolarization of the negative electrode, and less effect of positive and negative plate potentials, as these indicate healthy battery performance (as applicable to both high current and capacity being maintained)) (para 0003, 0025-0026, 0060).  
	As to claim 21, Hardman et al. teach a lead-acid storage battery comprising: one or more cell elements (lead-acid cells, para 0073), the one or more cell elements comprising: a positive electrode (positive plate, para 0073), a negative electrode, the negative electrode having a negative substrate (e.g. grid) and a negative active mass on the negative substrate, wherein the negative active mass comprises a leady oxide, an organic 15expander, barium sulfate, and conductive carbon having surface area of at least 250 m2/g (fits claimed surface area) (para 0053-0057, 0060, 0063), and an absorbent glass mat (AGM) separator between the positive electrode and the negative electrode, and an electrolyte (para 0073).  Examples of the organic expander include wood flour, pulp, and wood products, which are natural products (para 0033).  Accordingly, the claim language regarding the expander is met, as the synthetic organic expander material is not required (claim language in alternative with natural organic expander).   (Note: AGM is understood in the art to be an absorbent/absorbed glass mat; Jagannathan ‘386 is relied upon as an evidentiary reference to show the common acronym as set forth; see para abs.)
	Hardman et al. do not teach (a) a container with a cover, the container including one or more compartments (wherein one or more cell elements are in the one or more compartments, and the electrolyte is within the container), and 20one or more terminal posts extending from the container or the cover and electrically coupled to the one or more cell elements, (b) the presence of at least a second conductive carbons (to have a plurality of conductive carbons), (c) the positive electrode, having a positive substrate 10and a positive electrochemically active material on the positive substrate, and (d) that the barium sulfate is a present as very fine particles in a range from less than 0.1 µm to approximately 1 µm.
	With respect to (a), Yasuda et al. teaches a general structure of the lead acid battery including a container [29] with a cover [32], the container including one or more compartments (to house one or more cell elements, wherein electrolyte is therein) and one or more terminal posts (positive terminal [33], negative terminal [34]) extend from the container or cover and electrically coupled to the one or more cell elements (via respective poles (i.e. [26]), straps [24, 25], and connectors (i.e. [27]) (fig. 1; para 0028-0031).  The combination of a cell (e.g. that of Hardman et al.) within a known battery container (e.g. that of Yasuda et al.) would yield the predictable result of providing an operable battery structure.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine a known cell (e.g. that of Hardman et al.) within a known battery container (e.g. that of Jagannathan), as the combination would yield the predictable result of providing an operable battery structure.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	With respect to (b), Jagannthan ‘386 teaches having a carbon additive, including singular or combinations (such as carbon black and activated carbon) (para 0029).  (Note: The carbon additive(s) can have surface areas from 250-550 m2/g or 1000-2000 m2/g (both surface areas overlap that of Hardman’s) or combinations thereof (para 0032, 0034-0035)).  Substituting a carbon additive (singular, surface area of 250 m2/g or higher, as appreciated by both Hardman and Jagannthan ‘386) with another (a combination/plurality, i.e. two, surface areas from 250-550 m2/g or 1000-2000 m2/g, as in surface areas from 250-550 m2/g or 1000-2000 m2/g) would yield the predictable result of acting as a carbon additive within a lead-acid battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute a carbon additive with a surface area of 250 m2/g or higher with a combination/plurality (i.e. two) carbon additives one with a surface area of 250-550 m2/g and the other with a surface area of 1000-2000 m2/g, as appreciated by Jagannthan ‘386) as the substitution would yield the predictable result of acting as a carbon additive within a lead-acid battery.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the number of types of carbon additives (i.e. to have a plurality) while retaining the surface area set forth by the singular carbon additive, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Also see MPEP §2144.04(VI)(B).  This is supported by Jagannthan ‘386’s teaching of para 0032, 0034-0035).
	With respect to (c), Atanassova et al. teaches the general structure of a positive electrode - positive substrate (grid/metal plate) 10and a positive electrochemically active material on the positive substrate (para 0003).  The combination of a cell (e.g. that of Hardman et al.) within a known positive electrode structure (e.g. that of Atanassova et al.) would yield the predictable result of providing an operable battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine a known positive electrode structure (e.g. that of Atanassova et al.) within a known battery (e.g. that of Hardman et al., has a positive electrode but not specification to the structure), as the combination would yield the predictable result of providing an operable battery.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	With respect to (d), Atanassova et al. teaches that barium sulfate should be present in very small in particle size (0.5-5 micrometers) (para 0025) (overlaps claimed range of less than 0.1 micrometers – 1 micrometer).  The motivation for having fine barium sulfate is to implant a very large number of small seed crystals in the negative active material which ensures that lead sulfate crystals growing thereon are small and of uniform size so that they are easily converted to lead active material when the plate is charged (para 0025).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use a fine barium sulfate in order to implant a very large number of small seed crystals in the negative active material, which ensures that lead sulfate crystals growing thereon are small and of uniform size so that they are easily converted to lead active material when the plate is charged.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardman et al. in view of Yasuda et al., Jagannathan ‘386, and Atanassova et al., as applied to claim 1 above, further in view of US 2018/0151886/WO 2016/194328 (Obuchi et al.; note: both the US and WO are applicable with different priority dates, the US version is relied upon as the English translation for the corresponding WO document).
	As to claim 2, Hardman et al. teaches the negative active mass comprises:
0.2 wt% of an organic expander material (examples 1-4 has 2 g Vanisperse A per 1000 g leady oxide, which is 0.2 wt% relative to the dry leady oxide; para 0033, 0063-0065; table 1) (lies within the claimed 0.1-0.3 weight, and thus reads on the claimed range),
0.15-1% of the first conductive carbon embodied (overlaps the claimed range of 0.1-0.3 wt% and thus renders it obvious) by total weight (note: examples 1-4 has 5 g carbon black per 1000 g leady oxide, which is 0.5 wt%; although this exemplified amount falls outside the claimed range, an exemplified range is 0.15-1% by total weight which would overlap the claimed range; using the same amounts of the other materials in examples 1-4 would yield this, for example 2 g of carbon black would yield 0.2 wt% relative to the dry leady oxide and would be within the prescribed amount appreciated by Hardman (which is also 0.2 wt%) (para 0042, 0063-0065; table 1), and 
0.8 wt% of barium sulfate (overlaps the claimed range of 0.5 25- 1.5 wt% of barium sulfate) (examples 1-4 has 8 g BaSO4 per 1000 g of leady oxide, which is 0.8 wt% relative to the dry leady oxide) (para 0063-0065; table 1) (note: (very) “fine particle” aspect rendered obvious by Atanassova et al. in the rejection to claim 1, incorporated herein but not reiterated herein for brevity’s sake), 
wt% being an amount relative to the dry leady oxide used in the negative active mass.  
	Hardman et al. do not teach (a) 0.1 - 0.3 wt% of a second conductive carbon or (b) that the organic expander is the synthetic organic expander (which in independent claim 1 has been specified to be a polycondensate of an aromatic sulfone).
	With respect to (a), Jagannathan ‘386 has been relied upon to render obvious the presence of the second conductive carbon.  (See the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake.)  Jagannathan ‘386 teaches that the carbon additives (plurality of high-surface area carbons rendered obvious; see the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake) should be from 0.5-3 wt % (para 0031).    
	As set forth above, Hardman et al. encompasses 0.2 wt% first conductive carbon.  Taking the general teaching of Jagannathan ’386 into account, 0.3-2.8 wt% would be available for the second carbon wherein 0.3 wt% would overlap the claim.  Thus, the combination would render this amount obvious.
	With respect to (b), Obuchi et al. a lead acid battery (title), wherein the expander is a synthetic expander having sulfur element of 6000 µmol/g or less (para 0024, 0055).  Specifically, the expander can be a condensation product of bisphenol S (polycondensate of aromatic sulfone) (para 0056).  The motivation for using a condensation product of bisphenol S (polycondensate of aromatic sulfone) having a sulfur element of 6000 µmol/g or less as the synthetic organic expander is to achieve a battery excellent in low-temperature high rate discharge performance and low rate discharge performance (para 0024, 0056).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use of a condensation product of bisphenol S (synthetic organic expander that is a polycondensate of aromatic sulfone) having a sulfur element of 6000 µmol/g or less in order to achieve a battery excellent in low-temperature high rate discharge performance and low rate discharge performance.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardman et al. in view of Yasuda et al., Jagannathan ‘386, and Atanassova et al., as applied to claim 1 above, further in view of US 2007/0184349 (Yasuda et al.). 
	As to claim 3, Hardman et al. do not teach wherein the electrolyte comprises a sulfuric acid solution including one or more metal sulfates, wherein the metal sulfates are soluble metal sulfates selected from the group consisting of the 30elements Al, Mg, Na, K, Li, and Zn.
	However, Yasuda et al. teach of adding an alkali metal/alkaline earth metal sulfate, such as sodium (Na) sulfate to the electrolyte (para 0036).  The motivation to add an alkali metal/alkaline earth metal sulfate, such as sodium (Na) sulfate to the electrolyte is to improve chargeability upon recharging and increase discharge capacity after recharging (para 0036).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to add an alkali metal/alkaline earth metal sulfate, such as sodium (Na) sulfate to the electrolyte in order to improve chargeability upon recharging and increase discharge capacity after recharging.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardman et al. in view of Yasuda et al., Jagannathan ‘386, and Atanassova et al., as applied to claim 1 above, further in view of US 2015/0050986 (Dhar et al.). 
	As to claim 4, Hardman et al. do not teach wherein at least one of the positive active mass and the negative active mass has a bimodal particle size distribution of oxide.  
	However, Dhar et al. teach of lead acid batteries (abs), wherein metal oxide materials have a bi-modal size distribution (para 0077; figs. 8A, 8B).  The motivation for having a bi-modal size distribution of metal oxide is to enable packing more active material into the same volume, which contributes to longer cycle life (para 0082).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a bi-modal size distribution of metal oxide in order to enable packing more active material into the same volume, which contributes to longer cycle life.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardman et al. in view of Yasuda et al., Jagannathan ‘386, and Atanassova et al., as applied to claim 1 above, further in view of US 2011/0143184 (Mccarthy et al.).  
	As to claim 6, Hardman et al. do not teach an additional separator between the positive plate and the negative plate.
	However, Mccarthy et al. teach of a two-layered separator with two layers (primary separator layer and secondary separator layer (para 0008).  The motivation for using a two-layered separator structure is to facilitate movement of electrolyte to eliminate spaces between the positive and negative electrolyte with little or no electrolyte (note: liquid electrolyte embodied; para 0022) (para 0026-0027).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have an additional separator between the positive plate and the negative plate (resulting in a two-layered separator structure) in order to facilitate movement of electrolyte to eliminate spaces between the positive and negative electrolyte with little or no electrolyte.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardman et al. in view of Yasuda et al., Jagannathan ‘386, and Atanassova et al., as applied to claim 1 above, further in view US 2014/0127587 (Mack et al.) 
	As to claim 7, Hardman et al. do not teach a pasting paper.  
	However, Mack et al. tech of using a pasting paper (para 0049).  The motivation for using a pasting paper is to support active material after deposition onto a grid (para 0049).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a pasting paper in order to support active material after deposition onto a grid.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardman et al. in view of Jagannathan ‘386, Atanassova et al., and Obuchi et al.
	As to claim 18, Hardman et al. teach a negative electrode, the negative electrode having a negative substrate (e.g. grid) and a negative active mass on the negative substrate, wherein the negative active mass comprises a leady oxide, an organic 15expander, barium sulfate, and a first conductive carbon having surface area of at least 250 m2/g (fits claimed range) (para 0053-0057, 0060, 0063).  The negative active mass comprises:
0.2 wt% of an organic expander material (examples 1-4 has 2 g Vanisperse A per 1000 g leady oxide, which is 0.2 wt% relative to the dry leady oxide; para 0033, 0063-0065; table 1) (lies within the claimed 0.1-0.3 weight, and thus reads on the claimed range),
0.15-1% of the first conductive carbon embodied (overlaps the claimed range of 0.1-0.3 wt% and thus renders it obvious) by total weight (note: examples 1-4 has 5 g carbon black per 1000 g leady oxide, which is 0.5 wt%; although this exemplified amount falls outside the claimed range, an exemplified range is 0.15-1% by total weight which would overlap the claimed range; using the same amounts of the other materials in examples 1-4 would yield this, for example 2 g of carbon black would yield 0.2 wt% relative to the dry leady oxide and would be within the prescribed amount appreciated by Hardman (which is also 0.2 wt%) (para 0042, 0063-0065; table 1), and 
0.8 wt% of barium sulfate (overlaps the claimed range of 0.5 25- 1.5 wt% of barium sulfate) (examples 1-4 has 8 g BaSO4 per 1000 g of leady oxide, which is 0.8 wt% relative to the dry leady oxide) (para 0063-0065; table 1), 
wt% being an amount relative to the dry leady oxide used in the negative active mass.  
	Hardman et al. do not teach (a) the presence of a second conductive carbon having a surface area greater than 100 m2/g in 0.1-0.3 wt%, (b) that the barium sulfate is present as fine particles, or (c) that the organic expander is synthetic, specifically a polycondensate of an aromatic sulfone.
	With respect to (a), Jagannthan ‘386 teaches having a carbon additive, including singular or combinations (such as carbon black and activated carbon) (para 0029).  (Note: The carbon additive(s) can have surface areas from 250-550 m2/g or 1000-2000 m2/g (both surface areas overlap that of Hardman’s) or combinations thereof (para 0032, 0034-0035)).  Substituting a carbon additive (singular, surface area of 250 m2/g or higher, as appreciated by both Hardman and Jagannthan ‘386) with another (a combination/plurality, i.e. two, surface areas from 250-550 m2/g or 1000-2000 m2/g, as in surface areas from 250-550 m2/g or 1000-2000 m2/g, as appreciated by Jagannthan ‘386) would yield the predictable result of acting as a carbon additive within a lead-acid battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute a carbon additive with a surface area of 250 m2/g or higher with a combination/plurality (i.e. two) carbon additives one with a surface area of 250-550 m2/g and the other with a surface area of 1000-2000 m2/g, as the substitution would yield the predictable result of acting as a carbon additive within a lead-acid battery.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the number of types of carbon additives (i.e. to have a plurality) while retaining the surface area set forth by the singular carbon additive, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Also see MPEP §2144.04(VI)(B).  This is supported by Jagannthan ‘386’s teaching of para 0032, 0034-0035).
	Regarding the amount: Jagannthan ‘386 teaches that the carbon additives (plurality of high-surface area carbons rendered obvious) should be from 0.5-3 wt % (para 0031).    
	As set forth above, Hardman et al. encompasses 0.2 wt% first conductive carbon.  Taking the general teaching of Jagannathan ‘386 into account, 0.3-2.8 wt% would be available for the second carbon wherein 0.3 wt% would overlap the claim.  Thus, the combination would render this amount obvious.
	With respect to (b), Atanassova et al. teaches that barium sulfate should be present in very small in particle size (0.5-5 micrometers) (para 0025).  The motivation for having fine barium sulfate is to implant a very large number of small seed crystals in the negative active material which ensures that lead sulfate crystals growing thereon are small and of uniform size so that they are easily converted to lead active material when the plate is charged (para 0025).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use a fine barium sulfate in order to implant a very large number of small seed crystals in the negative active material, which ensures that lead sulfate crystals growing thereon are small and of uniform size so that they are easily converted to lead active material when the plate is charged.
	With respect to (c), Obuchi et al. a lead acid battery (title), wherein the expander is a synthetic expander having sulfur element of 6000 µmol/g or less (para 0024, 0055).  Specifically, the expander can be a condensation product of bisphenol S (polycondensate of aromatic sulfone) (para 0056).  The motivation for using a condensation product of bisphenol S (polycondensate of aromatic sulfone) having a sulfur element of 6000 µmol/g or less as the synthetic organic expander is to achieve a battery excellent in low-temperature high rate discharge performance and low rate discharge performance (para 0024, 0056).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use of a condensation product of bisphenol S (synthetic organic expander that is a polycondensate of aromatic sulfone) having a sulfur element of 6000 µmol/g or less in order to achieve a battery excellent in low-temperature high rate discharge performance and low rate discharge performance.
	As to claim 19, Obuchi et al., relied upon to render obvious the synthetic organic expander that is a polycondensate of an aromatic sulfone teaches bisphenol S (para 0056).  (See the rejection to claim 18 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.)  Additionally, Obuchi et al. teach that instead of bisphenol-based organic expanders, a naphthalene-based product can be used instead (para 0057).  With the teaching of bisphenol S, as well as using a naphthalene base instead would at the very least render obvious a naphthalene sulfone (as the replacement of the aromatic chains of bisphenol S would yield naphthalene sulfone).  As Obuchi et al. teach bisphenol-based and naphthalene-based condensation products, where bisphenol S (phenol sulfone) is one of three types of bisphenols specifically exemplified, it would at the very least be obvious to try the naphthalene sulfone version, as it would be one of a finite number of identified, predictable solutions (as it reasonably teaches three specific bisphenols, and naphthalene versions thereof), with a reasonable expectation of success.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to try naphthalene sulfone, as it would be one of a finite number of identified, predictable solutions (as Obuchi et al. reasonably teaches three specific bisphenols, and naphthalene versions thereof), with a reasonable expectation of success.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I). Additionally, in light of Obuchi et al.’s teaching that phenol sulfones (via bisphenol S) and naphthalene-based sulfur containing condensation products as known synthetic organic expanders sets forth that phenol sulfone and naphthalene sulfones are structurally similar and would be expected to have similar properties and uses, which supports obviousness via MPEP 2144.08(II)(c) and MPEP 2144.08(II)(d) (structural similar products, similar properties and uses).
	As to claim 20, the negative electrode of claim 18 has been rendered obvious (see the rejection to claim 18 for full details, incorporated herein but not reiterated herein for brevity’s sake).  Hardman et al. teaches a battery (lead-acid cell) (para 0073).
	Response to Arguments
Applicant's arguments filed May 9, 2021 have been fully considered but they are not persuasive. 
With respect to claim 1 (and claims 18 and 21 similar to claim 1):
	Applicant argues that since Hardman et al. does not teach an addition of a second carbon, it is unclear as to why it would be obvious to combine a dual carbon additive.
	Examiner respectfully disagrees.  This contradicts the principle of obviousness, as it fails to take the combination into account.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus the argument is not persuasive, and the rejection of record is maintained.
	Applicant argues that substituting a single carbon for a plurality of carbons not yield a predictable result, as different carbon additives have different functions and characteristics (imparted by the surface areas).
	Examiner respectfully disagrees.  This argument appears to be drawn towards unexpected results regarding the combination of the two carbons, wherein Applicant has failed provide proof that unexpected results exist.  Examiner suggests Applicant review MPEP 716.02 in full to see the burden that is required to show unexpected results.  Applicant has not shown any different functions, whereas the same function (conductivity) is present (and supports obviousness).  As set forth by Jagannthan ‘386, the presence of multiple conductive carbons is known as well as the presence of a single conductive carbon, and thus the substitution would be obvious, as it provides the predictable result of providing conductive properties in general (barring a showing of unexpected results).  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  Additionally, “combining two compositions taught by the prior art useful for the same purpose, in order to form a third composition to be used for the same purpose” is obvious; see MPEP 2144.06(I).  Accordingly, obviousness has been properly met.  Thus the argument is not persuasive, and the rejection of record is maintained.
	Applicant argues that adding two carbons (with similar surface areas) is not duplication of parts that requires only routine skill, since chemical species vary in their individual properties and react accordingly.
	Examiner respectfully disagrees.  Applicant has failed to show any patentably distinct, individual properties of two conductive carbons (with similar surface areas).  Thus the use of two carbons instead of one is seen to be duplication of parts.  Additionally, “combining two compositions taught by the prior art useful for the same purpose, in order to form a third composition to be used for the same purpose” is obvious; see MPEP 2144.06(I).  Additionally items with close structural similarity would be expected to have similar properties, as supported by MPEP 2144.09. Applicant has failed to provide proof to show that different properties/chemical reactions occur by two electrically conductive carbons (note: conductive materials are not meant to be part of the electrochemical reaction, as it is only conductive).  Accordingly, obviousness has been properly met.  Thus the argument is not persuasive, and the rejection of record is maintained.
	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759